Parker, J.
So far as the rules respecting pleas in abatement are founded in any reason, though the reason be merely for the preservation of clearness and distinctness, we are ready to follow them, and hold the party to a strict adherence in point of form.
A plea in abatement which concludes badly cannot be good, Com. Dig., Abatement, I, 12. It is well settled, that, as a matter of form, the party should be held to pray for the correct judgment. Thus if he pleads to the jurisdiction, he shall conclude, judicium si curia vult cognoscere, or si responderi debet. If to the person, judgment whether he shall be answered. If the death of one of the plaintiffs or defendants, judicium si curia alterius procederé relit. Com. Dig., I, 12.
But the distinction between praying judgment in the beginning and conclusion of the, plea, if the matter be apparent on the face of the writ, and of praying it only in the conclusion if it be dehors, is quite too fanciful to be supported.
No sound reason can be shown why it was ever adopted, even in the days when great nicety was required. In fact, Comyn does not support it, but says if the matter be dehors the party shall conclude his plea by demanding judgment of the writ, and need not say so in the beginning. And as this *545distinction, if it ever existed, has been long disregarded, we are of opinion that it should not now be revived and established. 2 Chitty’s Pl. 414, 418; Story’s Pl. 76.
It is probably true that justice is more often perverted than promoted by pleas in abatement. But the statute provides in certain instances that the writ shall abate. If the provision is in some cases the cause of hardship, the remedy is with the legislature and not with the court. It is not for us to revive exploded rules in order to take cases out of its operation.
The other objections to the plea must also be overruled. By our practice the declaration is incorporated into the writ, and in professing to crave oyer and set out the writ, the defendant properly enrolled the whole. But the indorsement on the back of the writ forms no part of the writ, or of the declaration. It is in effect a bond that the endorser will be responsible to the defendant for costs on certain contingencies. And so the indorsement of the name of the officer who served the writ, on the back of the summons is required by the statute for the information of the defendant. but forms no part of the summons itself, and it was not necessary to enrol it.

Writ abated.